IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 99-20446
                        _____________________

ERIC DONELL REECE,

                                                Petitioner-Appellant,

versus

GARY L. JOHNSON, Director, Texas
Department of Criminal Justice,
Institutional Division,

                                                Respondent-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-2571)
_________________________________________________________________

                          January 18, 2000

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM *:

     Eric Donell Reece, Texas State prisoner #479369, has moved for

a certificate of appealability (“COA”) to appeal the district

court’s dismissal of his 28 U.S.C. § 2254 federal habeas petition

as barred by 28 U.S.C. § 2244(d)’s one-year statute of limitations.

Reece also requests leave to proceed in forma pauperis (“IFP”) on

appeal.

     Reece filed his § 2254 petition after the April 24, 1996

effective date of the Antiterrorism and Effective Death Penalty Act



* Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(“AEDPA”), so the AEDPA applies to his claim.                See Fisher v.

Johnson, 174 F.3d 710, 711 (5th Cir. 1999).                 Accordingly, to

proceed on appeal, Reece must obtain a COA by making a substantial

showing of the denial of a constitutional right.            See 28 U.S.C. §

2253(c)(1)&(2).     As the district court denied Reece’s request for

habeas relief on the procedural ground of untimeliness, however,

Reece must first make a credible showing that the district court

erred in dismissing his petition.          Sonnier v. Johnson, 161 F.3d
941, 943 (5th Cir. 1998).

     Under the AEDPA, a state prisoner has one year following the

date on which his conviction becomes final to file a § 2254

petition.    See § 2244(d)(1)(A); Turner v. Johnson, 177 F.3d 390,

391 (5th Cir. 1999).       The one-year limitations period is tolled,

however,    while   a   properly   filed   state   habeas   application   is

pending. See § 2244(d)(2). Furthermore, a prisoner such as Reece,

whose conviction became final before AEDPA’s effective date, is

allowed a reasonable length of time —— a grace period —— during

which to file his petition.         Fisher, 174 F.3d at 712.       One year

presumptively constitutes a reasonable grace period.            Id.

     In determining the timeliness of Reece’s § 2254 application,

the district court found that he “had until April 23, 1997, to file

his [§ 2254 application] unless he filed a state writ application

before that date.”        That finding by the district court was in

error, as we have held that April 24, 1997, is the last day on

which a § 2254 petition regarding a conviction that became final




                                      2
prior to the AEDPA’s effective date can be timely filed.            Flanagan

v. Johnson, 154 F.3d 196, 202 (5th Cir. 1998).

      When the district court considered whether Reece’s filing of

his   state   habeas   application    tolled    the   one-year   limitations

period, the court applied the mailbox rule.           In so doing the court

concluded that Reece’s state habeas application was filed on April

16, 1997, the date it was placed in the prison mail system, rather

than on April 25, 1997, the date it was filed by the clerk of

court.    At the time it made that decision, however, the district

court did not have the benefit of our opinion in Coleman v.

Johnson, 184 F.3d 398, 402 (5th Cir. 1999), in which we declined to

extend the mailbox rule to the determination of filing dates for

state    habeas   applications.      Id.   In    Coleman   we    stated   that

“[i]nstead, when a prisoner asserts that his ability to file a

federal habeas petition has been affected by a state proceeding,

[this court] will examine the facts to determine whether the

prisoner is entitled to equitable tolling under § 2244(d)(1).” Id.

In light of Coleman’s holding, therefore, the district court’s

application of the mailbox rule, rather than the principles of

equitable tolling, to determine the filing date for Reece’s state

habeas application, is legal error.

      Although Reece’s COA motion did not specifically allege such

errors, Reece did assert that state action impeded him from timely

filing his § 2254 application.         As his argument is based on the

calculation of his limitations period and the determination of his

state habeas application’s filing date, Reece’s COA should be


                                      3
liberally construed as alleging the identified errors.   See Haines

v. Kerner, 404 U.S. 519, 520 (1972) (holding that pro se prisoner’s

pleadings should be liberally construed).    Reece has, therefore,

made a credible showing that the district court erred in dismissing

his § 2254 petition as untimely, so we grant his motion for COA.

     Furthermore, because there is insufficient factual development

in the record to determine whether Reece was entitled to equitable

tolling prior to the filing of his state habeas application, this

appeal is dismissed without prejudice and the case remanded to the

district court with instructions to reconsider its decision in its

entirety.   We express no opinion on the propriety of other aspects

of the district court’s decision.

     Finally, Reece’s motion for leave to proceed IFP on appeal is

granted.    See Jackson v. Dallas Police Dept., 811 F.2d 260, 261

(5th Cir. 1986).

COA GRANTED; IFP GRANTED; APPEAL DISMISSED; CASE REMANDED WITH

INSTRUCTIONS.




                                 4